 



Exhibit 10.87

     
(Meade Logo) [a27610a2761000.gif]
  Meade Instruments Corporation
6001 OAK CANYON, IRVINE, CALIFORNIA 92618-5200 U.S.A.
(949) 451-1450 n FAX: (949) 451-1450 n www.meade.com

January 30, 2007
Paul Ross
[Address]
Dear Paul:
This letter contains Meade Instruments Corporation’s offer of employment for the
position of Senior Vice President — Finance and Chief Financial Officer. Such
position will have primary responsibility for all financial and accounting
functions within the Company (domestic and international). You will report
directly to the CEO, with a proposed starting date as soon as mutually
convenient for you and the Company but no later than March 19, 2007. The terms
of this offer are as follows:

•   In this position, your initial annualized base salary will be $260,000. You
will also be eligible to participate in the Company’s Fiscal Year 2008 bonus
pool. The terms and conditions of this bonus will be subject to a written
agreement to be entered into between you and Meade after your commencement of
employment. The amount of such bonus shall be a pro rata portion (based on
length of employment during the fiscal year) of between 0% and 50% of your base
salary, with the target level equal to 25% of your base salary.

•   Subject to the terms of the Meade Instruments Corp. 1997 Stock Incentive
Plan, and an applicable stock option agreement, on your first day of employment
you will receive options to purchase up to 150,000 shares of Meade common stock
with an exercise price equal to the then current market price. The stock options
will become exercisable in four equal installments over a four year period and
will remain valid and outstanding for a five year period from the date of grant.
After the commencement of your employment, you and the Company will enter into
detailed a Stock Option Agreement to evidence the above-described stock options.

•   In addition to the stock options referenced above and subject to the terms
of the Meade Instruments Corp. 1997 Stock Incentive Plan, and an applicable
restricted stock agreement, on your first day of employment you will receive
restricted shares with an aggregate value of $150,000 (the number of restricted
shares will be calculated by dividing the $150,000 aggregate value by the then
current market price of Meade’s common stock). The restricted shares will vest
(and the restriction will lapse) 25% per year for a four year period. After the
commencement of your employment, you and the Company will enter into a detailed
Restricted Stock Agreement to evidence the above-described grant.

•   You will be eligible to participate in the Meade Instruments Corp. Employee
Stock Ownership Plan, subject to the terms of such Plan.

•   Meade agrees to reimburse your actual and reasonable moving expenses
(including, without limitation, airfare, hotel accommodation, transportation of
personal property, incidental related expenses, and expenses related to the sale
of your existing residence), in an amount not to exceed $50,000 in the
aggregate.

•   Meade agrees to reimburse you for temporary lodging at the Candlewood Suites
(or a similar mid-priced hotel near Meade’s Irvine facility) for up to 90 days.

 



--------------------------------------------------------------------------------



 



•   You and your eligible dependents will be eligible to join Meade’s group
medical plans effective the first of the month following one month of continuous
employment (the terms of which will be consistent with other Senior Vice
Presidents of Meade), provided an enrollment application is completed and
returned to Human Resources within 31 days of eligibility. All Company benefits
will be explained in detail in your New Hire Orientation package.

•   You will be entitled to three weeks paid vacation each twelve-month period,
which shall accrue on a pro rata basis from the date employment commences. The
total maximum accrued vacation cannot exceed six weeks.

•   You will be required to provide necessary proof of your eligibility and
legal authorization to work in the United States as provided under the
Immigration Reform and Control Act of 1986.

•   You are required to complete and pass a Pre-Employment Drug Screen and
Background Screen which is provided and paid for by Meade. The information and
authorization forms for your drug screening will be forwarded to you by our
Human Resources Department after your acceptance of this offer. If at all
possible, please complete your drug screen prior to your first day of
employment. The authorization form for your background screen will also be
forwarded to you.

The terms and conditions of your employment with Meade will be subject to an
Employment Agreement to be executed between you and Meade. Pursuant to the terms
and conditions of the Employment Agreement, your initial term of employment will
be one year. Such Employment Agreement will include, among other standard terms
and conditions, a severance amount in the event of termination without cause or
a change in control (as defined therein) equal to the term of employment as set
forth above. Please refer to your Employment Agreement for additional
clarification and additional provisions.
Please signify your acceptance of the terms of this employment offer by signing
the original of this offer letter and returning it to me via fax at
(949) 654-2688; retain the copy for your records. This offer will expire if not
accepted by 5:00 p.m., February 9, 2007.
This offer is subject to satisfactory completion of your reference and
background check as well as the Pre-Employment Drug Screen and work eligibility
requirements referenced above. Should you have any questions regarding the
details of this offer, please don’t hesitate to call me at (949) 451-1450,
extension 238. We look forward to having you join Meade.
Sincerely,
Mark D. Peterson
Senior Vice President, General Counsel and Secretary
Meade Instruments Corp.

cc:   Steven L. Muellner
President and CEO

My signature below indicates acceptance of the offer of employment as outlined
in this letter.

     
/s/ Paul Ross
 
   
Signature
         Date: February 8, 2007
   
 
   
Paul Ross
 
   
Print Name
          Confirmed Start Date: March 19, 2007
   

2